Case 8:19-bk-05109-CED Doc 14jjeh ies @§(14/19 Page

AUN 14200 FILED VIA MAIL

BANKRUPTCY COURT
RICT OF FLORIDA
DIVISION

   
 

Fill in this information to identify the case:

 

 

see 11 es. gcanned by LG wo oe £ A : x
Debtor nane Aaccess Real Estate Acquisition & Invsmt Ntwk., ET
Clerk. U.S Bankruptcy Court
United States Bankruptcy Court for the: Middle District of FL Middle Disirict of Florida
(State) Tamps Division
Case number (If known): 1 9-05 1 09-8D1

 

 

C} Check if this is an

 

 

 

 

 

 

 

 

 

 

 

 

 

amended filing
Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15
| Part 4: | Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a. Real property:
Copy line 88 from Schedule A/B..ccccccccccssssssssssssssssssessesesssasessasssssesssssussnssnsssneeeesesuisnasassesesseneuevasnanenseseesetiuennsnseseesee $213,738
1b. Total pe rsonal property: $ 400.00 __ |
Copy line 91A from Schedule ALB... cccccccccccccecsessessecsecssesseessssncanevacssecsesesceaecescsecsecsecssusssassssessesaecaeseeseassaseasenscuenuenss
1c. Total of all property: $ 214,138
Copy line 92 from Schedule ALB oo... ccccecccccccecescesceseseessestacusssessasaeeaesecaesesseceesceaesseseenecaesesateaesatsaesecesaessissiteseaseseesseaee
} Part 2: | Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, fromline 3 of Schedule D.....c.cccccccecccccsctseteseerscseeeees $ 139,868.81 _

 

 

 

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim am ounts of priority unsecured claims:
Copy the total claims fromPart 1 fromline 5a of Schedule E/F ooo... .cecccccccececssseseseneeeeeeseaeeecseneeeecaseevsraseeeesaeisasseasieas

3b. Total amount of claims of nonpriority am ount of unsecured claims: 0.00
Copy the total of the amount of claims from Part 2 fromline Sb of Schedule E/F 20... cccccccccceeeresseeescstetetetettatsesesees + $_V.

 

 

 

 

 

4. Total liabilities. occ ceeeseneneescereeasassenenensaenensnsassenesenescsseansseescacaceeaeaetsasassercasassanesesseetssssevesseersuetaeseaeaeeeas
Lines 2 + 3a+ 3b s 139,868.81 __
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals

page 1
Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page 2of11

Fill in this information to identify the case:

Debtor name Aaccess Real Estate Acquisition & Invesmt. Ntwk., L

United States Bankruptcy Court for the:__ Middle District of FL
(State)

Case number (If known): 19-05109-8D1 (2 Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as:a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

| Part +: and cash equivalents

 

1. Does the debtor have any cash or cash equivalents?

No. Go to Part 2.
CJ Yes. Fill in the information below.

 

 

 

 

 

All cash or cash equivalents owned or controlled by the debtor Current value of debtor's
interest
2. Cash on hand $ 0.00
3. Checking, savings, money market, or financial brokerage accounts (/dentify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number
3.1. None None $ 0.00
3.2. — $ 0.00
4. Other cash equivalents (/dentify ail)
44. $ 0.00
42. $ 0.00
5. Total of Part 1 $ 0.00
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. "

 

 

Ea Deposits and prepayments

| 6. Does the debtor have any deposits or prepayments?

C1 No. Go to Part 3.
& Yes. Fill in the information below.

Current value of
debtor's interest

7. Deposits, including security deposits and utility deposits

Description, including name of holder of deposit
7.1. Tampa Electric Co, $_100.00
7.2. $

 

 

 

Official Form 206A/B Schedule AJB: Assets — Real and Personal Property page 1
Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page 3 of Id
Debtor Aaccess Real Estate Acquisition & Invsmt. Ntwk., LLC. case number drinown 19-05 109-8D1

Name

 

 

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

8.1.__None $ 0.00

8.2. $

 

9. Total of Part 2.
Add lines 7 through 8. Copy the total to line 81.

| Part 3: | Accounts receivable

10. Does the debtor have any accounts receivable?

(Q No. Go to Part 4.
L) Yes. Fill in the information below.

$100.00

 

 

Current value of debtor's

 

 

 

 

 

 

interest
11. Accounts receivable
11a. 90 days old or less: 0.00 - __ 0,00 i 2 $0.00
face amount doubtful or uncollectible accounts
11b. Over 90 days old: 0.00 - __ 0.00 Be > $0.00
face amount doubtful or uncollectible accounts
12. Total of Part 3 $ 0.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
Investments
13. Does the debtor own any investments?
GY No. Go to Part 5.
C] Yes. Fill in the information below.
Valuation method Current value of debtor's

used for current value interest

14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

14.1._None 0.00
14.2. _ gg 0.00

 

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture

 

 

 

 

 

 

 

Name of entity: % of ownership:
15.1, None % $ 0.00
15.2. % $
16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1
Describe:
16.1. None $ 0.00
16.2. $
17. Total of Part 4 $ 0.00
Add lines 14 through 16. Copy the total to line 83.

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 

 
Case 8:19-bk-05109-CED Doc 14 Filed 06/14/19 Pagg 6 at bi,
Debtor Aaccess Real Estate Acquisition & Invesmt. Ntwk., LLC. case number irinowm_19-05109-8D 1

Name

| Part 5: Inventory, excluding agriculture assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Does the debtor own any inventory (excluding agriculture assets)?
K) No. Go to Part 6.
L) Yes. Fill in the information below.
General description Date of the last Net book value of Valuation method used Current value of
physical.inventory debtor's interest for current value debtor's interest
(Where available)
19. Raw materials
None moO $__0.00 NA $0.00
20. Work in progress
0.00
21. Finished goods, including goods held for resale
None TOOT $0.00 NA g$__ 0.00
22. Other inventory or supplies
ee 0.00
None a s___0.00 NA $____U.00
23. Total of Part 5 $ 0.00
Add lines 19 through 22. Copy the total to line 84.
24. Is any of the property listed in Part 5 perishable?
No
L) Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
& No
LJ Yes. Book value Valuation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
QW No
LC) Yes
Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
{) No. Go to Part 7.
LL) Yes. Fill in the information below.
General description Net book value of | Valuation method used Current value of debtor's
debtor's interest for current value interest
(Where available)
28. Crops—either planted or harvested
None s__0.00 $ 0.00
29. Farm animals Examples: Livestock, poultry, farm-raised fish
None s__0.00 $ 0.00
30. Farm machinery and equipment (Other than titled motor vehicles)
None s__0.00 $ 0.00
31. Farm and fishing supplies, chemicals, and feed
None s__0.00 $ 0.00
32. Other farming and fishing-related property not already listed in Part 6
None s__0).00 $ 0.00

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3

 

 
 

 

Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page5of11
Debtor Aaccess Real Estate Acquisition & Invsmt. Ntwk., LLC. case number ¢rinown__19-05109-8D1

Name

33. Total of Part 6.
Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

QI No

L) Yes. Is any of the debtor's property stored at the cooperative?

&) No
L) Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
No
CL) Yes. Book value $ Valuation method Current value $
36. Is a depreciation schedule available for any of the property listed in Part 6?
No
L} Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
No
C) Yes

Office furniture, fixtures, and equipment; and collectibles

 

 

 

$ 0.00

 

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

C) No. Go to Part 8.

&) Yes. Fill in the information below.

General description Net book value of Valuation method
debtor's interest used for current value

(Where available)
39. Office furniture

Current value of debtor's
interest

 

 

 

 

 

 

 

 

 

$ $
40. Office fixtures
$ $
41. Office equipment, including all computer equipment and
communication systems equipment and software
Laptop Computer 800.00 $__ 300,00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles
42.1_None $ $__ 0.00
42.2 $
42.3 $
43. Total of Part 7.
$300.00

Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

No
CL} Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
&] No
L) Yes

Official Form 206A/B Schedule A/B: Assets —— Real and Personal Property

 

 

page 4

 

 
Case 8:19-bk-05109-CED Doe te Filed 06/14/19 Page Bold bn

Debtor t ,L C. Case number (itknown)
Name

Machinery, equipment, and vehicles

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?

@ No. Go to Part 9.
J Yes. Fill in the information below.

General description Net book value of Valuation method used Current. value of
debtor's interest for current value debtor's interest
Include year, make, model, and identification numbers (i-e., VIN,

HIN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.1_None $_0.00 $___ 0.00
47.2 $ $
47.3 $ $
47.4 $ $
48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1_None s_0.00 $___ 0.00
48.2 $ $
49. Aircraft and accessories
49.1_ None $_0.00 ¢ 0.00
49.2 $ $
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
None $_0.00 $ 0.00
51. Total of Part 8. $ 0.00
Add lines 47 through 50. Copy the total to line 87.

 

 

52. Is a depreciation schedule available for any of the property listed in Part 8?
No

O) Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
No

) Yes

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 5

 
Debtor

8:19-bk-051

Name

| Pare : | Real property

 

54.

55.

56.

60.

61.

62.

63.

64.

65.

66.

Does the debtor own or lease any real property?
CL) No. Go to Part 10.
Yes. Fill in the information below.

C 09-CED Dac 14 _Filed
Aaccess Real tstate Acquisition & FRsme Niwk., LLC .

Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property

Include street address or other description such as
Assessor Parcel Number (APN), and type of property
(for example, acreage, factory, warehouse, apartment
or office building), if available.

in property

Nature and extent
of debtor’s interest

Valuation method used
for current value

Net book value of
debtor's interest

(Where available)

06/ LE nim ARP 05 bk

Current value of
debtor’s interest

 

 

 

 

 

 

 

 

 

 

 

55.1 Non-owner Occupied Residencial__ 100% $ Tax Assessor $213,738
55.2 $. $.
55.3 $ $
55.4 $ $
55.5 $ $
55.6 $ $

 

 

Total of Part 9.

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

K] No
O) Yes

&] No
O) Yes

Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?

K] No. Go to Part 11.
CI Yes. Fill in the information below.

General description

Patents, copyrights, trademarks, and trade secrets

57. Is a depreciation schedule available for any of the property listed in Part 9?

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

Net book value of
debtor's interest

(Where available)

Valuation method
used for current value

 

 

s_213,738

 

Current value of
debtor’s interest

 

 

 

 

 

 

 

 

None 3__0.00 s 0.00
Internet domain names and websites

None s__0.00 s__0.00
Licenses, franchises, and royalties

None 3__0.00 s 0.00
Customer lists, mailing lists, or other compilations

None s__ 0.00 s__ 0.00
Other intangibles, or intellectual property

None s__0.00 s___0.00
Goodwill

None s__0.00 s__ 0.00
Total of Part 10. 5 0.00

Add lines 60 through 65. Copy the total to line 89.

 

 

 

Official Form 206A/B

Schedule A/B

: Assets — Real and Personal Property

page 6

 

 
Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page 8 of 11
Debtor Aaccess Real Estate Acquisition & Invsmt. Ntwk., LLC. case number irinown_19-05109-8D1

Name

 

&) No
U) Yes
68. Is there an amortization or other similar scheduie available for any of the property listed in Part 10?
No
CL) Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
No
CL) Yes

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

 

All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

& No. Go to Part 12.
LD Yes. Fill in the information below.

71. Notes receivable
Description (include name of obligor)

None Total face amount doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLS)

Description (for example, federal, state, local)

 

Tax year

 

Tax year
Tax year

 

73. Interests in insurance policies or annuities
None

74. Causes of action against third parties (whether or not a lawsuit
has been filed)

None
Nature of claim

 

Amount requested $

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

None

Nature of claim

 

Amount requested $
76. Trusts, equitable or future interests in property

None

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

None

 

78. Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

QW No
O) Yes

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

Current value of
debtor's interest

¢_0.00

Fr

 

 

s_0.00

 

page 7

 

 
Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page 9 of 11
Debtor Aaccess Real Estate Acquisition & Invsmt. Ntwk. LLC. case number ¢ranowm_19-05109-8D1

 

 

 

In Part 12 copy all of the totals from the earlier parts of the form.

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value
, personal property of real property
80. Cash, cash equivalents, and financial assets. Copy fine 5, Part 7. $0.00
81. Deposits and prepayments. Copy line 9, Part 2. $100.00
82. Accounts receivable. Copy line 12, Part 3. $0.00
83. Investments. Copy line 17, Part 4. $_0.00
84. Inventory. Copy line 23, Part 5. $_0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $_0.00
86. Office furniture, fixtures, and equipment; and collectibles. $ 300.00
Copy line 43, Part 7.
87. Machinery, equipment, and vehicles. Copy line 517, Part 8. $0.00
88. Real property. Copy line 56, Part 9. ooo... ccc cceccecee eens eeceeseneseeesaneeesasescaenesceneeneeateeetes > $213,738
89. Intangibles and intellectual property. Copy line 66, Part 10. $0.00
90. All other assets. Copy line 78, Part 11. +3 0.00
91. Total. Add lines 80 through 90 for each COLUMN. .....ccscessecseesesee oa | $400.00 fe | $213,738
92. Total of all property on Schedule A/B. Lines 91a + 910 = 92. oo... cccccsccecccsssssuecsssssssecesecsusesstesssesssecassessiessssesssesssesssessevessveen $ 214.138

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 8
 

Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page robHLED VIA MAI

gp

 

Fill in this information to identify the case and this filing:

 

 

 

 

Debtor Name Aaccess Real Estate Acquisition & Invsmt. Ntwk,.LLC. jie Distt of Flor Court
United States Bankruptcy Court forthe: _ Middle District of 5 FL Tampa Division
(State)
Case number (/f known), 19-05 1 09-8D1
Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 412145

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

| ES and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

&)

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F. Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

CoO ®

Schedule H: Codebtors (Official Form 206H)

2]

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

O oO Oo

Other document that requires a declaration

! declare under penaity of perjury that the foregoing is true and corr ‘ ‘\

   

 

pO
Executed on 6/11/2019 x Lt tA!
MM /DD/YYYY afAfdividual signing on behalf of debtor

Ben P. Badio

Printed name

Managing Agent
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 8:19-bk-05109-CED Doc14 Filed 06/14/19 Page 11 of 11 .

  
 
 
 

 

    

 

oa PRIORITY MAIL
sa . POSTAGE REQUIRED

 

wy i wd 367102061 4-11

| 7
TY MAIL 2-Day ® _ |

0 LB 5.80 02 UNITED STATES
PRIORITY: Bead postal sERVICE®
|

Misuse may be a
d.

 

 

 

1006
* MAIL * WS us ATUses CoM”

| | | FRowe 4 LOC CS Fea ff 5 hale he MH) Hey
2 3849 - 7 oT pvespia) Nepubh, LLU.

ACKING NUMBER Lc 0. Fox L7 7OL Lo

min | ere

3091 9163 281867, | en IN KR. upte (OUR fe
ae he Mh pole PIs Fea) Cp |

Y DAY: 06/14/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Sb. LA), FLORIDA Ae,
Am pp ) Flo 59EO2.

Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service; July 2013; All rights reserve

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.

/ 2013 VISIT US AT USPS.COM® Eg UTED STATES

9.5 ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

 

 
